                                                       FILED
                                                   IN CLERK'S OFFICE
                                               U.S.DISTRICT COURT E.D.N.Y.

                                                     NOV 29 2018       ★
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                     BROOKLYN OFFICE

KEVIN GAMBLE,                                  MEMORANDUM MUD ORDER
                                               18 CV 3169 (KAM)
                 Plaintiff,

                        -against-

OFFICER JOHN DOE; OFFICER JOHN DOE,

                 Defendants.
                                        •X




KIYO A. MATSUMOTO, United States District Judge;

          Plaintiff Kevin Gamble brings this action alleging

violations of the Civil Rights Act, 42 U.S.C. § 1983 and seeking

damages for injuries he allegedly sustained while riding as a

passenger in a New York City Department of Correction bus.

Plaintiff's request to proceed in forma pauperis is granted. For

the reasons discussed below, the Complaint is dismissed for

failure to state a claim upon which relief may be granted.

Plaintiff is granted thirty (30) days leave to amend the

Complaint.

                               I. Background

             Plaintiff alleges that he was injured while riding in

a Department of Correction bus while being transported from

Rikers Island to court.       (ECF No. 1, Compl., at 3-4).          Plaintiff

alleges that on November 2, 2017, while he was in custody and

being transported to the Supreme Court in New York, the driver

of the New York Correctional bus he was on ''slammed on his
